DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  9/9/2021has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/9/2021 was filed after the mailing date of the  Notice of Allowance on  7/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Referring to the prior art  submitted in the IDS dated 9/9/2021,  US20030215373,  US20020022836, US20090085597, US11013075 teaches a Balun but fails to teach or reasonably suggest that the limitations A plasma processing apparatus comprising: a connection unit includes an inductor and a switch configured to short-circuit two terminals of the inductor and wherein the connection unit includes an inductor whose  inductance 

 Rest of prior art submitted in IDS dated 9/9/2021 are relevant plasma processing art but do not teach or reasonably suggest the non obvious subject matter indicated in the allowance.

Allowable Subject Matter

Claims 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

 Referring to the claim 4, the closest prior art of the record fails to teach or reasonably suggest the limitation, A plasma processing apparatus comprising: a connection unit includes an inductor and a switch configured to short-circuit two terminals of the inductor.  Hence, claim 4 and dependent claims are allowed. 

Referring to the claim 4, the closest prior art of the record fails to teach or reasonably suggest the limitation, A plasma processing apparatus comprising wherein the connection unit includes an inductor whose  inductance .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 Claims 4-17 are allowed over prior art of the record as well as  IDS submitted on 9/9/2021.
Claims 1-3 are cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/11/2021